Title: From George Washington to Major General Philip Schuyler, 31 July 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York July the 31st 1776

Your Favors of the 14th 17. 20 & 24th have been duly received, & I am extremely happy to find that You have discovered & apprehended some of the Ring leaders of a dangerous Plot, You say, was forming in the Neighbourhood of Albany. Nor do I hear with little Pleasure of the Harmony & Good Agreement between You & General Gates, knowing how Essential they are to the Service.
Agreeable to Your Request, I communicated to Mr Trumbull that Part of Your Letter, respecting Mr Livingston & Your Apprehensions of his Resignation, in Case any Person should be appointed to act independant of him in the Buisiness, he usually managed. Upon this Occasion I must Observe, That as Mr Trumbull has the Supreme Direction of supplying the Northern Army, & is the Person to be Accountable, If It is not done in a proper Manner, that his Appointments should & must be regarded, or Things in this Instance, will never proceed in a Regular Channel & fatal Consequences will Otherwise arise. Mr

Trumbull I believe has wrote Mr Livingston on the Subject & I presume has mentioned in What Manner he would have him to act, & also given Necessary Instructions to his Deputy.
It gives Me Great Satisfaction to hear, That taking Post at Fort Stanwix, has not Given Umbrage to the Indians, and also that those that were at Philadelphia & this Place, have returned with such favorable Ideas of our Strength & Resources, to their several Nations. From this Circumstance, I am hopeful, You will be able to Engage them in our Interest, & with the Assistance of the Reward allowed by Congress, to excite their Efforts to make Prisoners of our Enemies. I would have You press the Matter strongly in both Instances, & tho’ You shoud not succeed, I flatter Myself, You will secure their Neutrality. That will be an Important point to gain.
I conceive It will not only be proper, but Absolutely Necessary to request General Burgoyne, to deliver the Officers who regardless of their Paroles, have Escaped from Pensylvania, And all Others that have acted in the same Manner; Pointing out the Impropriety of such Conduct & the Difficulty It lays us Under, as to the Line of Treatment to be Observed to Others. In a Conversation with the Adjutant General of the Kings Army, I touched upon this Subject, & he assured Me, all Complaints of this Nature would be strictly Attended to by General Howe, & those who Gave Rise to them be handled with Much Severity. Lord Howe too I am confidently Informed has expressed his Great Disapprobation of such Behaviour & said that those that were Guilty of It, should be severely Noticed, If they came into his Hands. Every thinking & sensible Person, must see the Impropriety of It, & the Consequences that must attend It. I should suppose the Requisition will claim General Burgoy[n]e’s Attention, & be readily complied with.
The Swivels You mention cannot be had, but if the Experiments of a Person who has undertaken to Cast some Three pounders should succeed, Perhaps after some Time You may be furnished in Part with a Quantity of these. Colo. Knox seems to think they will be far superior to Swivels. The Man supposes after he begins, that he will be able to Compleat twenty Every Week. Neither are there any Hand Granadoes. We have a large Number of 4½ Inch Shells Which might be a Good substitute,

But I do not know how Things of this sort can be forwarded to You, as the Water Communication with Albany is entirely cutt off. The Difficulty will be Great, If not almost insuperable.
I Observe Your Reasons for Quitting Crown Point & preferring the Post opposite to Tyconderoga. My Knowledge of the Importance of the former was not properly my Own, It arose from the Information I had from Gentlemen & persons who were, or said they were well acquainted with It, & the Situation of the Country about It. Being founded on that, I cannot say any Thing myself upon the subject. Your Representation of It, most Certainly lessens Its Consequences in a Capital Degree. However I am fearful the Observation of the Field Officers, That the New England Governments &ca will be thereby exposed to the Incursions of our Cruel & savage Enemies will be but too well Verified. If that Post could not be maintained this Evil must have happened with Greater Ones.
In Respect to the Priviledge You have Given the Officers who held double Commissions to retain which they choose, I cannot Object. If the Authority Giving them was the same & such as was Exercised usually & approved, I see no Cause for It, & suppose the Officers have that Right. As to Lieut. Colo: Buell’s Case, I cannot give any Direction about It, not having Authority to appoint Officers Generally.
It is not in my Power to spare You any Money from hence. Our Chest is all but Empty. Congress would be informed by Your Letters of Your Situation doubtless. I mentioned It in Mine, & have suggested, as I often have, the Expediency—Nay the Necessity of Keeping Regular Supplies. Nothing of Moment has occurred here lately. The Enemy are Growing stronger, for some Days past, Ships &ca have been Coming in to them more or less. At the Eastward Accounts say, Three or four Captures have been made lately among ’em a Provision Vessel from Ireland, Which of Herself came into Boston Harbour. In the Southern Department we have been still more lucky. Sir Peter Parker & his Fleet Got a severe Drubbing in an Attack made against our Works on Sullivan’s Island, Just by Charles Town, South Carolina. A Part of their Troops at the same Time attempting to Land were repulsed. The Papers I presume have reached You, Announcing this fortunate Event, Where You will

see the particulars as transmitted by General Lee to Congress. I am Dear Sir, Your Most Obedt Servt

Go: Washington.

